11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jesus Munoz and Randy Munoz,                   * From the County Court at Law
                                                 of Ector County,
                                                 Trial Court No. CC-26450.

Vs. No. 11-17-00365-CV                         * January 9, 2020

Kenneth William Kuethe, Jr.,                   * Memorandum Opinion by Wright, S.C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause
to the trial court for further proceedings. The costs incurred by reason of this
appeal are taxed one-half against Jesus Munoz and Randy Munoz and one-half
against Kenneth William Kuethe, Jr.